Citation Nr: 1440011	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for left knee arthritis, to include as secondary to the service-connected right knee arthritis.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1980 to March 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the RO, that in pertinent part, denied service connection for a bilateral knee condition.

Pursuant to a November 2013 decision of the Board, the RO granted service connection for right knee arthritis by a rating decision dated in February 2014, and assigned a 10 percent rating, effective on November 9, 2007.  As such, the issue has been bifurcated and right knee arthritis is no longer on appeal.  

In June 2012, July 2013 and November 2013, the Board remanded this matter for further evidentiary development.  The Board finds that there has been substantial compliance with the remand directives and the Board can proceed with adjudication of the claim on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are also relevant CAPRI records uploaded in the Virtual VA paperless claims system.


FINDINGS OF FACT

1.  The Veteran is not shown to have left knee arthritis that had its clinical onset in service, within the one year presumptive period, or otherwise is due to a documented event or incident in service.   

2.  The Veteran is not shown to have left knee arthritis that was caused or aggravated by the service-connected right knee arthritis.  



CONCLUSIONS OF LAW

1.  The Veteran does not have left knee arthritis due to disease or injury that was incurred in or aggravated by service nor may it be presumed to have been incurred therein.  8 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have left knee arthritis that was proximately due to, the result of, or aggravated by the service-connected disease or injury.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and addendum opinions.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records, post-service treatment records, and Social Security Administration records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in June 2012, July 2013, and November 2013 to associate with the claims file any outstanding treatment records and provide additional VA examinations to determine the etiology of the claimed left knee arthritis  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Legal Principles 

The Veteran contends that he currently has left knee arthritis that was caused or aggravated by service or, in the alternative, by the service-connected arthritis of the right knee.  

As an initial matter, the Board notes that the Veteran does not allege, nor does the evidence reflect, that the disability for which he claims service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As arthritis is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for only the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying disability worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).


Analysis

The Veteran contends that he has left knee arthritis that was either incurred in service or was caused or aggravated by the service-connected right knee arthritis.  

Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

The service treatment records reveal no complaints or findings referable to a left knee disorder.  

In February 1982, it was noted that the Veteran suffered from a soft tissue injury in the right leg and that, in September 1982, he complained of right knee pain.  At that time, he reported having had a cartilage problem in his right knee as a result of a football injury sustained prior to service.  He specifically denied any injury to his knees during service and his left knee was noted to be normal on examination.  At separation, the Veteran denied having a "trick" or lock knee, and an examination of his lower extremities was normal.  

The VA treatment records contain numerous complaints of bilateral and left knee pain.  In May 2008, the Veteran stated that he had problems with his knees while in service.  In August 2008, he reported experiencing pain in his knees for the past 20 years.  An associated X-ray study revealed normal knees, and the assessment given was that of knee "sprain."  

In January 2010, the Veteran also endorsed injured the cartilage in his knee while on active duty and being on crutches.  He stated that the knee injury occurred prior to an incident when he accidently burned his groin, thigh and legs.  

On examination in March 2011, the Veteran complained of left knee pain.  Diagnostic tests confirmed left knee calcific tendonitis of quad tendon.  

A VA rheumatology note in April 2012 revealed that the Veteran's bilateral knee pain was aggravated by weight bearing or walking.  

The Veteran testified at a hearing in May 2012 in regard to right knee arthritis.  He made no mention of injuring his left knee during service and specified that, prior to the incident when he accidently lit himself on fire, he had hurt his right knee playing soccer and was on crutches due to the right knee injury.  He also noted that his knee conditions had recently deteriorated as a result of chemotherapy.  

On VA examination in July 2012, the Veteran reported having the onset of left knee pain in 1990.  He indicated that that there was no direct trauma or specific injury to his left knee, but instead attributed his left knee pain to altered gait and weight bearing due to his right knee symptoms.  

After a review of the claims file, diagnostic testing, and a physical examination, the examiner rendered a diagnosis of bilateral knee arthritis and opined that his bilateral knee arthritis was not at least as likely as not related to service.  

The examiner explained that, although there was a reference to a right knee injury prior to service, there was no documented injury to the knees while in service.  The examiner stated that, based on a review of the service treatment records, it was difficult to attribute the Veteran's current knee condition to any in-service injury or incident.  

An addendum opinion was provided in July 2013 pursuant to a remand.  The opinion stated that the etiology of the pre-service injury and any sequelae from the injury were related to the pre-service injury and that there was no medical evidence to support that the previous injury was aggravated by an in-service event or injury.  

The Veteran was also afforded a VA examination in March 2014.  Although the examiner did not review the claims file, he reviewed the service treatment records, VA treatment records, and elicited a complete history from the Veteran prior to performing the examination and providing an opinion.  

The Veteran reported injuring his knee prior to the incident when he lit himself on fire.  He also stated that, at the time of discharge, he "had other problems," but he had problems with his left knee giving way since service and had to catch himself before he had fallen down the stairs.  

The Board notes that, although the Veteran did not specify which knee he injured prior to when he was burned, based on the Veteran's testimony at the May 2012 hearing and his service treatment records, the Board finds that the Veteran injured his right knee and not his left knee at that time.   

The examiner opined that the left knee arthritis was less likely than not incurred in or caused by service.  He explained that the service treatment records did not reveal and evidence of a knee injury.  The examiner acknowledged the preexisting right knee injury, but ultimately opined that the bilateral knee arthritis was less likely than not attributable to service.  

An addendum opinion was provided in May 2014.  The examiner stated that, based on a review of the Veteran's reported history, the physical examination, and a review of the claims file, it was his opinion that the left knee arthritis was less likely than not related to the service-connected right knee arthritis.  As the examiner provided a scant rationale, an addendum opinion was requested.  

An additional addendum opinion was provided in June 2014 based on a review of the claims file.  The examiner opined that the left knee arthritis was less likely than not proximately due to or the result of the service-connected right knee arthritis.  

The examiner explained that there was insufficient evidence to support the Veteran's contention that the left knee condition was caused or aggravated by the service-connected right knee.  

Specifically, in 2008, there was noted to have been some evidence of calcific tendinosis of the left quadriceps tendon with evidence of mild compartment degenerative joint disease of the right knee without any significant evidence of similar degenerative joint disease of the left knee.  

The existence of calcific quadriceps tendinitis suggests that the Veteran suffered from an acute traumatic injury to the left knee quadriceps tendon.  Medical literature supported that calcific lesions within the quadriceps tendon were uncommon and, when present, were most often a consequence of a traumatic injury with subsequent calcification of a intratendinous hematoma.  The studies also showed that subjects with a history of knee injury are at a fivefold to sixfold increased risk for development of knee osteoarthritis.  

Imaging studies conducted as recently as 2012 showed mild medial compartment narrowing of both knees that was essentially symmetric.  The medial compartment was noted as the most commonly involved compartment for idiopathic osteoarthritis.  

The examiner noted that being overweight at an average age of 36 was a risk factor for development of knee osteoarthritis in later life.  The examiner ultimately opined that, given the mild degree of osteoarthritis of the service-connected right knee, the most likely cause of the left knee osteoarthritis was the effect of a combination of age and weight as well as a previous trauma to the left knee as evidenced by calcific quadriceps tendonitis.  

Based on a review of the evidence, the Board finds that the Veteran's left knee arthritis was not related to an injury or event of service or caused or aggravated by the service-connected right knee arthritis. 

The Board initially finds that the Veteran did not have an in-service left knee injury or left knee pain.  

As noted, while the Veteran was often vague in regard to which knee he injured in service, the Veteran testified in May 2012 that he injured his right knee during service.  

Furthermore, the September 1982 service treatment records revealed that the Veteran complained of only right knee pain, that the left knee was normal on examination, and that the Veteran denied any knee injuries during service.  

Similarly, to the extent that the Veteran indicated during treatment that his "knee pain" started in the military, at the subsequent July 2012 VA examination, he stated that his left knee pain did not start until the 1990's and that he never suffered from a left knee injury.  

Accordingly, the evidence reflects that left knee arthritis was not manifested in service, within the one year presumptive period after service, or otherwise was related to service to include on a continuity of symptomatology basis as there are no notations of complaints, symptoms, treatment, or diagnoses relating to his left knee in the service treatment records or in the first year after separation.  Moreover, the Veteran specifically denied any injury to his left knee during service both while he was in service and at the July 2012 VA examination.  

The Board acknowledges that there was a notation in the April 2009 VA treatment records that, "his knees and back [had] been hurting him a great deal.  Osteo arthritic cause[d] probably since he was in the Navy;" however, the Board finds that the service treatment records, the VA examination reports, and the Veteran's own testimony that he did not experience left knee pain until 1990 and had no in-service left injury to be more probative than the generalized statement in the treatment records concerning only his right knee.  

In sum, as there is no documented event or injury in service, to include left knee pain, there is insufficient evidence to link the onset of the Veteran's current left knee arthritis to service.  As noted, the only evidence of record to support the claim are the Veteran's generalized lay statements that he had "knee pain" since service and the generalized VA treatment records that relate the onset of the Veteran's left knee arthritis to service, both of which the Board has found to be less probative than the service treatment records, VA examination reports, and the Veteran's testimony.  

The evidence thus weighs against the claim of service connection for left knee arthritis on a direct or presumptive basis.

In regard to whether the Veteran's left knee arthritis was caused or aggravated by the service-connected right knee arthritis, the Board finds the June 2014 examination report to be especially probative.  The examiner provided a thorough explanation for his conclusion based on the evidence of record, the Veteran's medical history, and medical principles.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The fact that the examiner did not explicitly state that the left knee arthritis was not aggravated by the service-connected arthritis of the right knee does not render the opinion inadequate.  The Board also finds that the opinion complies with the remand directives.  

Read as a whole, the examination report clearly establishes that the left knee arthritis was not in any way related to or aggravated by the arthritis of the right knee because the left knee arthritis was attributed to other causes and the right knee arthritis was mild during the period in question.  

The Board's conclusion in this regard is supported by the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), in which the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It [was] not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court ha[d] emphasized that a physician's choice of language [was] not error where, as here, his opinion [was] unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)). \

The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. App. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order); See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

Consequently, the Board finds that the lack of specific reference to aggravation did not render the June 2014 VA examiner's opinion inadequate.  

The only evidence in support of the claim is the Veteran's assertions that he suspects his left knee arthritis was caused or aggravated by his right knee arthritis and that the VA treatment records indicated that the Veteran's left knee arthritis could be aggravated by gait and weight bearing.  

The Board acknowledges that the Veteran is competent to provide evidence of that which he experiences, including his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, to the extent that the Veteran attempted to provide an etiological opinion, he is not competent to do so in this particular case.  Determining the etiology of left knee arthritis is a complicated medical question.  The Veteran has not demonstrated he has the knowledge, education, or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his left knee arthritis is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Furthermore, to the extent that the Veteran is competent to relate what his physicians have told him, such as his arthritis was aggravated by weight bearing and gait, those generalized statement are afforded less probative value than the June 2014 VA examination report that was based on the Veteran's medical history, the claims file, and medical principles.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for left knee arthritis on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for left knee arthritis, to include as secondary to the service-connected right knee arthritis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


